DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-12, 14 and 15 are rejected in this application.

Claim Objections
Claim 1 line 9 is objected to because of the following informalities: “the end surface of the would coil” appears to mean “the end surface of the wound coil”. Appropriate correction is required.
Claim amendments overcomes the claim objections over claim 4 in the previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denes (US3603902) and further in view of Bolon (US4388371), Cochran (US4574261), Dzhankhotov (A new passive hybrid air-core foil filter for modern power drives, IEEE transactions on industrial electronics, vol. 58, no. 5, May 2011), Chang (US20090267704A1) and Uchida (US20030214793A1).
Regarding claim 1, Denes teaches a low pass filter (title) comprising: a coil (i.e. a tape wound inductor 10) (fig.1) comprising a laminate (i.e. ferromagnetic tape 11) (fig.1) that is wound a plurality of times (refer to column 3 lines 13-14, multiturn structure) around an axis (i.e. hollow tap wound core 10) (fig.1), wherein the laminate comprises a band-shaped conductor (i.e. ferromagnetic tape 11) (fig.1), an insulation film (i.e. insulation layer 12) (fig.1); a capacitor (i.e. capacitor formed from electrode plates 20 and 21) (fig.2a) that has one terminal connected to the conductor (i.e. connecting washer 19) (fig.2a) and the other terminal connected to ground (i.e. casing point 23) (fig. 2a); 
Denes does not teach wherein the laminate comprises a band-shaped conductor, an insulation film, and an adhesive film laminated in this order; a cooling plate in contact with an end surface of the wound coil with respect to a direction of the axis; and a ceramic layer that has a flat surface and is disposed on the end surface of the wound coil facing the direction of the axis, wherein the ceramic layer contacts the cooling plate, and the cooling plate comprises a flow path through which water flows, the coil has a frequency characteristic that is indicative of the relation between impedance and frequency and is adjustable based on a number of 
Bolon teaches wherein the laminate (abstract, insulated heat bondable electrically conductive material) comprises a conductor (i.e. base wire 11) (fig.2), an insulation film (electrically insulating base coat 12) (fig.2), and an adhesive film laminated (i.e. bondable acrylic polymer overcoat 14) (fig. 2) in this order (implicit from fig.2);
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the laminate of Denes, to provide an adhesive layer, as taught by Bolon, to enable self-bonding coil. Additionally, low thermal resistance adhesive can be used to improve the heat dissipation and in turn improve coil performance.
Denes and Bolon do not teach a cooling plate in contact with an end surface of the wound coil with respect to a direction of the axis; and a ceramic layer that has a flat surface and is disposed on the end surface of the wound coil facing the direction of the axis, wherein the 
Cochran teaches a cooling plate (i.e. cooling plates 18) (fig) in contact with an end surface of the wound coil (i.e. coils 16) (fig) with respect to a direction of the axis (implicit); and a ceramic layer (i.e. electrical insulation layer 20) (fig) that has a flat surface and is disposed on the end surface of the wound coil (implicit from fig) facing the direction of the axis, wherein the ceramic layer contacts the cooling plate (refer to column 2 lines 40-43), and the cooling plate comprises a flow path through which water flows (refer to column 2 lines 35-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denes and Bolon to incorporate the teachings 
Denes, Bolon and Cochran do not teach the coil has a frequency characteristic that is indicative of the relation between impedance and frequency and is adjustable based on a number of windings, a width of the conductor, and a thickness of the insulation film, the capacitor has a frequency characteristic of impedance in which: the impedance becomes smaller as frequency becomes larger, and after the capacitor has minimal impedance at a predefined frequency, the impedance becomes larger as the frequency becomes larger, the coil has a frequency characteristic of impedance in which: the impedance becomes larger as the frequency becomes larger, and after the coil has a maximal impedance at a predefined frequency, the impedance becomes smaller as the frequency becomes larger, the predefined frequency at which the capacitor has the minimal impedance is shifted by a first frequency from a predetermined object frequency, wherein the object frequency is a frequency of noise to be eliminated, and the predefined frequency at which the coil has the maximal impedance is shifted by a second frequency from the object frequency in an opposite direction of the shift by the first frequency.
Dzhankhotov teaches the coil has a frequency characteristic that is indicative of the relation between impedance and frequency (well known equation ZL = j2πfL) and is adjustable based on a number of windings (number of turns N, equation 2 page 1759), a width of the (height h, equation 2 page 1759), and a thickness of the insulation film (average radius of the coil rmid, equation 2 page 1759). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denes, Bolon and Cochran to incorporate the teachings of Dzhankhotov to provide a method in choosing optimal values for the filter components. 
Denes, Bolon, Cochran and Dzhankhotov do not teach the capacitor has a frequency characteristic of impedance in which: the impedance becomes smaller as frequency becomes larger, and after the capacitor has minimal impedance at a predefined frequency, the impedance becomes larger as the frequency becomes larger, the coil has a frequency characteristic of impedance in which: the impedance becomes larger as the frequency becomes larger, and after the coil has a maximal impedance at a predefined frequency, the impedance becomes smaller as the frequency becomes larger, the predefined frequency at which the capacitor has the minimal impedance is shifted by a first frequency from a predetermined object frequency, wherein the object frequency is a frequency of noise to be eliminated, and the predefined frequency at which the coil has the maximal impedance is shifted by a second frequency from the object frequency in an opposite direction of the shift by the first frequency.
Chang teaches the capacitor has a frequency characteristic of impedance (refer to fig.4B) in which: the impedance becomes smaller as frequency becomes larger (i.e. for example, beginning part of impedance curve for C41) (fig.4B), and after the capacitor has minimal impedance at a predefined frequency (i.e. for example, frequency f41) (fig.4B), the impedance becomes larger as the frequency becomes larger (i.e. for example, ending part of impedance curve for C41) (fig.4B), the predefined frequency at which the capacitor has the minimal impedance is shifted by a first frequency (refer to [0060], C41>C42>C43>C44 then f41<f42<f43<f44) from a predetermined object frequency, wherein the object frequency is a frequency of noise to be eliminated.
 It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure a frequency at which the capacitor has a minimal impedance is shifted by a first frequency from a predetermined object frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Denes, Bolon, Cochran, Dzhankhotov and Chang do not teach the coil has a frequency characteristic of impedance in which: the impedance becomes larger as the frequency becomes larger, and after the coil has a maximal impedance at a predefined frequency, the impedance becomes smaller as the frequency becomes larger, and the predefined frequency at which the coil has the maximal impedance is shifted by a second frequency from the object frequency in an opposite direction of the shift by the first frequency.
Uchida teaches the coil has a frequency characteristic of impedance (refer to fig.3) in which: the impedance becomes larger as the frequency becomes larger (i.e. for example, beginning part of impedance curve of example 1) (fig.3), and after the coil has a maximal impedance at a predefined frequency (implicit), the impedance becomes smaller as the frequency becomes larger (i.e. for example, ending part of impedance curve of example 1) (fig.3), and the predefined frequency at which the coil has the maximal impedance is shifted (i.e. for example, peaks of curve example 1 and comparative example 1) (fig.3) by a second frequency from the object frequency in an opposite direction of the shift by the first frequency.
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure a frequency at which the coil has a maximal impedance is shifted by a second frequency from the object frequency in an opposite direction of the shift by the first frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 5, Denes, Bolon, Cochran, Dzhankhotov, Chang and Uchida teach a low pass filter according to claim 1.
 Denes, Bolon, Cochran, Dzhankhotov, Chang and Uchida wherein the predefined frequency at which the coil has the maximal impedance is higher than the object frequency by the second frequency.
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the predefined frequency at which the coil has the maximal impedance is higher than the object frequency by the second frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6, Denes, Bolon, Cochran, Dzhankhotov, Chang and Uchida teach a low pass filter according to claim 1.

It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the predefined frequency at which the coil has the maximal impedance is lower than the object frequency by the second frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 7, Denes, Bolon, Cochran, Dzhankhotov, Chang and Uchida teach a low pass filter according to claim 1.
Denes, Bolon, Cochran, Dzhankhotov, Chang and Uchida do not teach wherein the object frequency is a frequency of 100 kHz to 20 MHz.
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure a frequency at which the object frequency is a frequency of 100kHz to 20 MHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8, Denes, Bolon, Cochran, Dzhankhotov, Chang and Uchida teach a low pass filter according to claim 1, wherein a plurality of the capacitors is connected in parallel (Denes, refer to column 3 lines 18-23).

Regarding claim 9, Denes, Bolon, Cochran, Dzhankhotov, Chang and Uchida teach a low pass filter according to claim 1, wherein a plurality of the coils is in contact with the cooling plate (Cochran, Figure part 16 is coils, part 18 is cooling plate, column 2 lines 26-44).

Regarding claim 10, Denes, Bolon, Cochran, Dzhankhotov, Chang and Uchida teach a low pass filter according to claim 9, wherein at least one of the coils (Denes, i.e. ferromagnetic tape 11) (fig.2) contacts each of front and back sides (Denes, i.e. potting material 26) (fig.2) of the cooling plate (Cochran, i.e. cooling plate 18) (fig).

Regarding claim 11, Denes, Bolon, Cochran, Dzhankhotov, Chang and Uchida teach a low pass filter according to claim 1, wherein the coil has a tubular shape (Denes, i.e. ferromagnetic tape 11) (fig.1) (also refer to column 2 lines 54-59, the multiturn tape wound coil has a tubular structure).

Regarding claim 12, Denes teaches a method for producing a low pass filter (title) that comprises: a coil (i.e. inductor 10) (fig.1); a capacitor (i.e. capacitor formed from electrode plates 20 and 21) (fig.2a) that has one terminal connected to the conductor (i.e. connecting washer 19) (fig.2a) and the other terminal connected to ground (i.e. casing point 23) (fig. 2a); the method comprising of: forming the coil by winding a laminate (i.e. ferromagnetic tape 11) (fig.1) a plurality of times around the axis (refer to column 3 lines 13-14, multiturn structure), (i.e. ferromagnetic tape 11) (fig.1), an insulation film (i.e. insulation layer 12) (fig.1).
Denes does not teach a cooling plate in contact with an end surface of the coil with respect to a direction of the axis, the method comprising of: forming the coil by winding a laminate a plurality of times around the axis, wherein the laminate comprises a band-shaped conductor, an insulation film, and an adhesive film laminated in this order; and determining a frequency characteristic of the coil that is indicative of the relation between impedance and frequency by adjusting a number of windings, a width of the conductor, and a thickness of the insulation film, wherein the capacitor has a frequency characteristic of impedance in which: the impedance becomes smaller as frequency becomes larger, and after the capacitor has minimal impedance at a predefined frequency, the impedance becomes larger as the frequency becomes larger, and the coil has a frequency characteristic of impedance in which: the impedance becomes larger as the frequency becomes larger, and after the coil has maximal impedance at a predefined frequency, the impedance becomes smaller as the frequency becomes larger, and the method further comprises: shifting the predefined frequency at which the capacitor has the minimal impedance by a first frequency from a predetermined object frequency, wherein the object frequency is a frequency of noise to be eliminated, and shifting the predefined frequency at which the coil has the maximal impedance by a second frequency from the object frequency in an opposite direction of the shift by the first frequency.
Cochran teaches a cooling plate (i.e. cooling plates 18) (fig) in contact with an end surface of the coil (i.e. coils 16) (fig) with respect to a direction of the axis (implicit).

Denes and Cochran do not teach the method comprising of: forming the coil by winding a laminate a plurality of times around the axis, wherein the laminate comprises a band-shaped conductor, an insulation film, and an adhesive film laminated in this order; and determining a frequency characteristic of the coil that is indicative of the relation between impedance and frequency by adjusting a number of windings, a width of the conductor, and a thickness of the insulation film, wherein the capacitor has a frequency characteristic of impedance in which: the impedance becomes smaller as frequency becomes larger, and after the capacitor has minimal impedance at a predefined frequency, the impedance becomes larger as the frequency becomes larger, and the coil has a frequency characteristic of impedance in which: the impedance becomes larger as the frequency becomes larger, and after the coil has maximal impedance at a predefined frequency, the impedance becomes smaller as the frequency becomes larger, and the method further comprises: shifting the predefined frequency at which the capacitor has the minimal impedance by a first frequency from a predetermined object frequency, wherein the object frequency is a frequency of noise to be eliminated, and shifting the predefined frequency at which the coil has the maximal impedance by a second frequency from the object frequency in an opposite direction of the shift by the first frequency.
(abstract, insulated heat bondable electrically conductive material), wherein the laminate comprises a conductor (i.e. base wire 11) (fig.2), an insulation film (electrically insulating base coat 12) (fig.2), and an adhesive film (i.e. bondable acrylic polymer overcoat 14) (fig. 2) laminated in this order (implicit from fig.2); 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the laminate of Denes and Cochran, to provide an adhesive layer, as taught by Bolon, to enable self-bonding coil. Additionally, low thermal resistance adhesive can be used to improve the heat dissipation and in turn improve coil performance.
Denes, Cochran and Bolon do not teach determining a frequency characteristic of the coil that is indicative of the relation between impedance and frequency by adjusting a number of windings, a width of the conductor, and a thickness of the insulation film, wherein the capacitor has a frequency characteristic of impedance in which: the impedance becomes smaller as frequency becomes larger, and after the capacitor has minimal impedance at a predefined frequency, the impedance becomes larger as the frequency becomes larger, and the coil has a frequency characteristic of impedance in which: the impedance becomes larger as the frequency becomes larger, and after the coil has maximal impedance at a predefined frequency, the impedance becomes smaller as the frequency becomes larger, and the method further comprises: shifting the predefined frequency at which the capacitor has the minimal impedance by a first frequency from a predetermined object frequency, wherein the object frequency is a frequency of noise to be eliminated, and shifting the predefined frequency at 
Dzhankhotov teaches determining a frequency characteristic of the coil that is indicative of the relation between impedance and frequency (well known equation ZL = j2πfL) by adjusting a number of windings (number of turns N, equation 2 page 1759), a width of the conductor (height h, equation 2 page 1759), and a thickness of the insulation film (average radius of the coil rmid, equation 2 page 1759). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denes, Cochran and Bolon to incorporate the teachings of Dzhankhotov to provide a method in choosing optimal values for the filter components. 
Denes, Cochran, Bolon and Dzhankhotov do not teach wherein the capacitor has a frequency characteristic of impedance in which: the impedance becomes smaller as frequency becomes larger, and after the capacitor has minimal impedance at a predefined frequency, the impedance becomes larger as the frequency becomes larger, and the coil has a frequency characteristic of impedance in which: the impedance becomes larger as the frequency becomes larger, and after the coil has maximal impedance at a predefined frequency, the impedance becomes smaller as the frequency becomes larger, and the method further comprises: shifting the predefined frequency at which the capacitor has the minimal impedance by a first frequency from a predetermined object frequency, wherein the object frequency is a frequency of noise to be eliminated, and shifting the predefined frequency at which the coil has the 
Chang teaches wherein the capacitor has a frequency characteristic of impedance (refer to fig.4B) in which: the impedance becomes smaller as frequency becomes larger (i.e. for example, beginning part of impedance curve for C41) (fig.4B), and after the capacitor has minimal impedance at a predefined frequency (i.e. for example, frequency f41) (fig.4B), the impedance becomes larger as the frequency becomes larger (i.e. for example, ending part of impedance curve for C41) (fig.4B), and the method further comprises: shifting the predefined frequency at which the capacitor has the minimal impedance frequency (refer to [0060], C41>C42>C43>C44 then f41<f42<f43<f44) by a first frequency from a predetermined object frequency, wherein the object frequency is a frequency of noise to be eliminated, 
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the predefined frequency at which the capacitor has the minimal impedance frequency by a first frequency from a predetermined object frequency, wherein the object frequency is a frequency of noise to be eliminated, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Denes, Cochran, Bolon, Dzhankhotov and Chang do not teach the coil has a frequency characteristic of impedance in which: the impedance becomes larger as the frequency becomes larger, and after the coil has maximal impedance at a predefined frequency, the impedance becomes smaller as the frequency becomes larger, and the method further comprises: and 
Uchida teaches the coil has a frequency characteristic of impedance (refer to fig.3)  in which: the impedance becomes larger as the frequency becomes larger (i.e. for example, beginning part of impedance curve of example 1) (fig.3), and after the coil has maximal impedance at a predefined frequency (implicit), the impedance becomes smaller as the frequency becomes larger (i.e. for example, ending part of impedance curve of example 1) (fig.3), and the method further comprises: and shifting the predefined frequency (i.e. for example, peaks of curve example 1 and comparative example 1) (fig.3) at which the coil has the maximal impedance by a second frequency from the object frequency in an opposite direction of the shift by the first frequency.
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the predefined frequency at which the coil has the maximal impedance by a second frequency from the object frequency in an opposite direction of the shift by the first frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, Denes, Cochran, Bolon, Dzhankhotov, Chang and Uchida teach a method for producing a low pass filter according to claim 12. 

It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the predefined frequency at which the coil has the maximal impedance is higher than the object frequency by the second frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 15, Denes, Cochran, Bolon, Dzhankhotov, Chang and Uchida teach a method for producing a low pass filter according to claim 12. 
Denes, Cochran, Bolon, Dzhankhotov, Chang and Uchida do not teach wherein the predefined frequency at which the coil has the maximal impedance is lower than the object frequency by the second frequency.
It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to configure the predefined frequency at which the coil has the maximal impedance is lower than the object frequency by the second frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Amendment
On page 6, under Claim objections, claim 1 typographical error is not corrected as claimed by the applicant.
On pages 9 and 10, applicant argues that Denes and Cochran together do not disclose limitations (i)-(vi). As indicated for claim 1 under the title “Claim Rejections - 35 USC § 103” in this office action, the rejection is re-written based on the amendment submitted by the applicant. In view of the re-written rejection, applicant’s argument becomes moot.
On pages 10 and 11, applicant argues that Denes, Cochran, Hayashi and Dzhankhotov fails to disclose or suggest above limitations (ii)-(vi). As indicated for claims 1 and dependent claims 5-11, under the title “Claim Rejections - 35 USC § 103” in this office action, the rejection is re-written based on the amendment submitted by the applicant. In view of the re-written rejection, applicant’s argument becomes moot.
On page 11, applicant argues that a person of ordinary skill would not have found any motivation or reason to modify ….. Applicant’s response is unpersuasive because it presents argument in the absence of evidence. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/10/2021


/Scott Bauer/Primary Examiner, Art Unit 2839